EXHIBIT 10.31

STOCK REPURCHASE AGREEMENT

This Stock Repurchase Agreement (the "Agreement") is made and entered into as of
the 28th day of April, 2000, by and between Merchants Metals Holding Company, a
Delaware corporation (the "Company"), and the person named on the signature page
hereto (the "Stockholder").

WHEREAS, the Stockholder has agreed to purchase the number of shares of Class C
Common Stock, par value $.01 per share, of the Company, as designated on the
signature page hereto (the "Purchased Common Stock"); and

WHEREAS, as a condition to its agreement to sell the Purchased Common Stock to
the Stockholder, the Company is requiring the Stockholder to execute and deliver
this Agreement, whereby the number of shares of the Purchased Common Stock
designated on the signature page hereto (the "Repurchase Shares") are subject to
this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

    

 1. Grant of Repurchase Option to the Company. The Stockholder hereby grants to
    the Company (or its designee) the right to repurchase the Repurchase Shares
    on the terms and subject to the conditions described in this Agreement.
    Except as otherwise provided in this Section 1, if, at any time on or prior
    to the fifth anniversary of the date of the issuance of the Repurchase
    Shares to the Stockholder, the Stockholder shall cease to be a director,
    officer or employee of the Company or one or more of its subsidiaries for
    the reasons described in Section 2 (a "Termination Event"), then the Company
    (or its designee) shall have the option (the "Repurchase Option") to
    purchase all or a portion of the Unvested Shares (as defined in Section 2)
    in accordance with the provisions of Section 2 of this Agreement. If the
    Company (or its designee) desires to exercise the Repurchase Option, it
    shall give written notice of such exercise (the "Exercise Notice") to the
    Stockholder (or his personal representative in the event of his death)
    within 30 days following the occurrence of the Termination Event. The
    Exercise Notice shall indicate the number of the Unvested Shares to be
    repurchased by the Company. The Exercise Notice also shall indicate the
    repurchase price, as calculated in accordance with Section 2 of this
    Agreement, to be paid for the Unvested Shares to be repurchased and shall
    indicate the date (the "Repurchase Date") (which shall not be later than 60
    days following the date of the Exercise Notice) on which the Unvested Shares
    identified in such Exercise Notice will be repurchased. On the Repurchase
    Date, the Stockholder (or his personal representative in the event of his
    death) will be obligated to sell, and the Company (or its designee) will be
    obligated to purchase (subject, in the case of the Company, to the receipt
    of any applicable lender approvals and subject to the availability of
    adequate legal surplus), the Unvested Shares to which the Exercise Notice
    relates, at the repurchase price calculated in accordance with Section 2 of
    this Agreement. The Repurchase Option shall expire 30 days following the
    occurrence of a Termination Event for any Unvested Shares with respect to
    which an Exercise Notice has not been delivered by such date.

    

    

 2. Repurchase Price and Vesting. Ownership in the following Repurchase Shares
    shall vest with the Stockholder in the portions and on the dates as follows:

    

    (1) 1/3 of the Repurchase Shares on the day after the third anniversary of
    the Issuance Date;

    (2) an additional 1/3 of the Repurchase Shares on the day after the fourth
    anniversary of the Issuance Date; and

    (3) an additional 1/3 of the Repurchase Shares on the day after the fifth
    anniversary of the Issuance Date.

    If the Stockholder's employment (and directorship, if applicable) is (are)
    terminated (i) by the Stockholder, (ii) by the Company (and a vote of the
    stockholders, in the case of a directorship) for any reason, or (iii) due to
    the Stockholder's death or disability, the Company may repurchase the
    Unvested Shares for a price of $1.00 per share.

    As used in this Agreement, (i) "Issuance Date" means the date of the
    purchase of the Repurchase Shares by the Stockholder, and (ii) "Unvested
    Shares" means the shares of Repurchase Stock not vested pursuant to this
    Section 2 by the date of the Termination Event.

    

 3. Restrictions on Transfer. The Stockholder agrees not to sell, assign,
    transfer, pledge hypothecate, make gifts of or in any manner whatsoever
    dispose of or encumber (any such transfer or disposition being hereinafter
    referred to as a "Transfer") the Unvested Shares, except by will or by the
    laws of descent and distribution at any time prior to the fifth anniversary
    of the Issuance Date, unless such Transfer is in accordance with the terms
    and provisions of this Agreement. The Stockholder may not effect a Transfer
    of any of the Unvested Shares other than (i) with the consent of the Company
    (as evidenced by a resolution duly adopted by at least a majority of the
    members of the Board of Directors of the Company), (ii)  in connection with
    a business combination transaction approved by the Board of Directors of the
    Company, (iii) in connection with a "change in control" transaction
    involving a transfer or series of transfers to any person or group of
    related persons of the capital stock of the Company which results in the
    holder(s) thereof becoming entitled to elect a majority of the members of
    the Board of Directors of the Company, (iv) in connection with a public
    offering of the Company's capital stock in which the Stockholder is
    permitted to participate by the Company or (v) pursuant to the Repurchase
    Option. Notwithstanding the foregoing, the Stockholder may effect a Transfer
    of the Unvested Shares if the Repurchase Option has expired according to its
    terms. Any purported Transfer in violation of this Agreement shall be null
    and void and of no force and effect.

    

    

 4. Certificate Legend; Transferees Bound. The Stockholder agrees that the
    certificate(s) representing the Repurchase Shares will bear a legend
    indicating that the Repurchase Shares are subject to this Agreement. Any
    transferee(s) of the Repurchase Shares will be fully bound by the provisions
    of this Agreement, and the Repurchase Shares, in the hands of any such
    transferee(s), will be subject to the Repurchase Option provided herein.

    

    

 5. Governing Law. This Agreement shall be governed by the internal laws of the
    State of Delaware (without giving effect to principles of conflict of laws).

    

    

 6. Counterparts. This Agreement may be executed in multiple counterparts, each
    of which shall be deemed an original but all of which together shall
    constitute one and the same instrument.

    

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the undersigned have executed and delivered this Agreement
as of the date first above written.



MERCHANTS METALS HOLDING COMPANY

By:   /s/ Robert N. Tenczar

Name:  Robert N. Tenczar

Title:   Vice President - Finance

STOCKHOLDER:

/s/   James M. McCall
JAMES M. MCCALL

Purchased Common Stock: 10,561 shares of Class C Common Stock, par value $0.01
per share, of the Company

Repurchase Shares: 10,561 shares of Purchased Common Stock

